Title: To James Madison from James Monroe, 27 February 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Feby 27. 1796.
This will accompany your china which is addressed to Mr. Yard. I enclose also the charge by wh. you will be able to pay the duty.
About a fortnight past I was informed by the minister of foreign affairs that the government had at length resolved how to act with us in respect to our treaty with England. That they considered it as having violated or rather annulled our treaty of alliance with them and taken part with the coalised powers. That they had rather have an open enemy than a perfidious friend. That it was resolved to send an envoy extra. to the United States to discuss this business with us and whose powers would expire with the execution of the trust. I was astonished with the communication and alarmed with its probable consequences. I told him it might probably lead to war and thereby seperate us which was what our enemies wished. That it hazarded much and without a probable gain. That from the moment a person of that character arrived their friends would seem to act under his banner and which circumstance would injure their character and lessen their efforts. In truth I did everything in my power to prevent this measure and in which I am now told by the minister that I have succeeded the Directoire having resolved to continue the ordinary course of representation only. But thro’ this I hear strong sentiments will be conveyed. The whole of this is made known to the executive by me.
Mr. Adet has sent in his resignation & pressed earnestly the acceptance of it. Of course a successor will be sent in his place.
I am astonished that I have heard nothing from you, it is now I think 9. months, altho’ I have written you so often & communicated so freely. From me too there is some hasard in communicating & for reasons that will occur & wh. has been encreased by the multiplication of duplicate dispatches & wh. were forwarded merely because the originals if recd were not acknowledged. To me the motive for this reserve is impenetrable & therefore I repeat agn my astonishmt. at it.
The state of things has varied little since the organization of the new govt.—great preparations are making for carrying on the campaign with vigor on both sides. It is said the army of the Rhine & Moselle will amt. together to 300,000 men, & that in Italy to 150,000. On the opposit side too great preparations are making, so that unless peace shod. close the scene, a greater carnage may be expected this than in any preceding campaign, and at present there is but little prospect of peace, at least I see none.
The forced loan was less productive than was expected and the embarrassment in the finance extreme. Some think another movement at hand but I see no evidence of it at present. In all calculations on this subject it ought to be recollected that the executive are sound and having the government in their hands are strong.
There are strong symptoms of an actual rupture between us and this country. The minister the government preferred to have us as open rather than perfidious friends. Other proofs occur to shew that this sentiment has gone deep into their councils.
